Citation Nr: 1537531	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-03 042	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gynecological condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1992 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied, in pertinent part, the Veteran's claim of service connection for a gynecological condition (which was characterized as an abnormal pap test).  The Veteran disagreed with this decision in March 2007.  She perfected a timely appeal in January 2008.  

A videoconference Board hearing was held at the RO in Winston-Salem, North Carolina, in June 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Because the Veteran currently lives within the jurisdiction of the RO in Winston-Salem, North Carolina, that facility has jurisdiction in this appeal.

In September 2011, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Winston-Salem, North Carolina) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examination to determine the nature and etiology of her gynecological condition.  The requested examination occurred in December 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The record evidence shows that the Veteran's current gynecological condition is not related to active service or any incident of service.


CONCLUSION OF LAW

A gynecological condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in October 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of her claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the October 2006 VCAA notice letter and in separate October 2006 correspondence sent to the Veteran, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a gynecological condition.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the October 2006 VCAA notice was issued prior to the currently appealed rating decision issued in February 2007; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with a VA examination which addresses the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Service Connection Claim

The Veteran contends that she incurred a gynecological condition during active service.  She specifically contends that in-service gynecological problems, including an abnormal pap test and cervical bleeding following a loop electrosurgical excision procedure (LEEP) caused or contributed to her current gynecological condition.  

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because a gynecological condition is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a gynecological condition.  The Veteran contends that in-service gynecological problems, including an abnormal pap test and cervical bleeding following a loop electrosurgical excision procedure (LEEP) caused or contributed to her current gynecological condition.  The record evidence does not support her assertions regarding an etiological link between a current gynecological condition and active service.  It shows instead that, although the Veteran currently experiences disability due to a gynecological condition, it is not related to active service or any incident of service.  For example, the Veteran's available service treatment records show that, at her enlistment physical examination in May 1992, prior to her entry on to active service in July 1992, clinical evaluation was normal except for moderate asymptomatic flat feet and a depigmented left buttock.  The Veteran denied all relevant medical history.

On a well woman exam in June 1997, the Veteran stated that she wanted to undergo her first pap test and "wants to start pills."  Physical examination showed slight white discharge from the vagina.  The assessment was a  normal well-woman examination.  Following a pap smear in June 1997, the diagnosis was atypical squamous cells, rule out low-grade squamous intraepithelial lesion (LSIL).

A pathology report dated in September 1997 revealed the presence of LSIL encompassing mild dysplasia and changes consistent with human papilloma virus effect.

A cytology gynecological report in October 1997 revealed a high grade squamous intraepithelial lesion (HSIL) encompassing moderate dysplasia.

On outpatient treatment in February 1998, it was noted that the Veteran's history included cervical dysplasia, an abnormal pap test in June 1997 consistent with atypical squamous cell of undetermined significance (ASCUS) rule-out LSIL.  A subsequent pap test in November 1997 had shown HSIL with moderate dysplasia.  The in-service clinician discussed treatment options and a possible loop electrical excision procedure (LEEP).  The Veteran stated that she was interested in having a LEEP done as soon as possible.  The assessment was ectocervical multi-focal HSIL with negative endocervical curettage.

The Veteran had surgery in April 1998 to treat her multifocal cervical dysplasia.  The operation performed was a LEEP.  The pre-operative and post-operative diagnoses were multifocal cervical dysplasia.

At her separation physical examination later in April 1998, clinical evaluation of the Veteran was normal.  A history of LEEP to treat an abnormal pap test was noted.

The post-service evidence also does not support granting the Veteran's claim of service connection for a gynecological condition.  It shows that, although the Veteran currently experiences disability due to a gynecological condition, it is not related to active service or any incident of service.  For example, on private outpatient treatment in September 2000, no relevant complaints were noted.  The assessment included polycystic ovaries syndrome and irregular menses.

In March 2003, the Veteran was being seen for a colposcopy.  It was noted that a recent Pap smear in January 2003 "showed atypical squamous cells favoring dysplasia."  A history of abnormal Pap smear treated with a LEEP was noted.  The assessment was "[p]robable mild, maybe moderate, dysplasia."

In August 2003, it was noted that the Veteran was being seen for a repeat Pap test.  "She had an abnormal Pap smear showing atypical squamous cells."  A biopsy and colposcopy were normal.  "She is otherwise without complaints."  Pelvic examination showed that the "Pap smear was performed without difficulty."

In November 2003, it was noted that the Veteran "is here today for a second repeat Pap smear.  If this one is normal, I think we can go back to yearly Pap smears."  It also was noted that, after the Veteran "had an abnormal Pap smear showing atypical squamous cells," a repeat Pap smear in August 2003 had been normal.  Pelvic examination showed that the "Pap smear was performed without difficulty."

In November 2005, it was noted that the Veteran "is here today for [her] annual exam."  She reported "some mid cycle spotting for about 2 to 3 days and then about 2 or 3 days after intercourse she will occasionally have some spotting."  The Veteran's prior LEEP procedure was noted.  Physical examination showed a pink and rugated vagina, a cervix without lesions, and "some friable area seen from her previous LEEP procedure.  This was touched with some silver nitrate."  The impression was a normal annual exam.

On VA examination in December 2006, the Veteran's complaints included post-coital bleeding for 3-4 days after sex although she was bleeding less "and is feeling a little better than what it was.  She also gets some pain in the region after sex."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that "menstrual periods have been regular on birth control pills.  Otherwise, they are not regular.  They usually last about 5-6 days and normal bleeding."  Pelvic examination showed slight tenderness of the uterus on movement, clear adnexa without any masses, questionable slight tenderness "but [the Veteran] said it was more of a discomfort noted bilaterally," and no prolapse.  The assessment included abnormal pap smears, treated.

In a March 2007 letter, D.A.S, M.D., stated that he had been treating the Veteran since 2000.  "She has a history of abnormal Pap smears.  In approximately 1997 and 1998, she had abnormal Pap smears and had a LEEP for that.  She again had an abnormal Pap smear in 2003 but has had normal Pap smears since then.  She has also had [sic] some dysfunctional uterine bleeding in 2002."  In a handwritten note at the bottom of this letter, Dr. D.A.S. stated that the Veteran "has silver nitrate applied to cervix for post-coital bleeding in 11/05."

The Veteran testified at her June 2011 Board hearing that, following her in-service LEEP, she continued to experience post-surgical bleeding and cramping.  See Board hearing transcript dated June 2, 2011, at pp. 6-7.  She also testified that she continued to have abnormal Pap tests after her LEEP.  Id.  She testified further that she currently experienced bleeding.  Id., at pp. 8-9.  She also testified further that her current bleeding occurred twice a month with "clumps of the dark blood" and she had "spotting in-between."  She stated that these problems were being treated with silver nitrate by her gynecologist.  Id., at pp. 20-21.

On VA gynecological conditions examination in December 2011, the Veteran's complaints included abnormal bleeding, intermenstrual bleeding, and pain with sexual intercourse.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of abnormal Pap smears with a LEEP and residuals of cervical bleeding was noted.  The Veteran stated that her last Pap smear in January 2010 had been within normal limits.  She took oral contraceptives "to decrease the bleeding."  She stated that the average duration of her regular menstrual periods was 7 days with moderate menstrual cramps, heavy bleeding with clots, abdominal distention, breast tenderness, and pelvic fullness.  She reported frequent medium bleeding between periods, frequent pelvic and abdominal pain, and post-coital bleeding.  Pelvic examination showed a normal perineum, a thin brownish non-odorous vaginal discharge, "contact bleeding with the thin prep pap and at approximately between 12 and 3 o'clock there is an area of raised erythematous [inflamed] appear[ing] cervical tissue."  Physical examination showed suprapubic abdominal tenderness.  A Pap smear was negative for intraepithelial lesion or malignancy.  The VA examiner opined that it was less likely than not that the Veteran's current gynecological condition was related to active service.  The rationale for this opinion was a review of the claims file, a review of relevant medical literature, and the Veteran's recent normal Pap test.  The diagnosis was abnormal Pap smear history with residuals of LEEP procedure (cervical bleeding). 

The Board notes that the Veteran submitted several medical articles concerning gynecological conditions in support of her claim.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the Veteran in this case were not accompanied by the opinion of any medical expert linking her gynecological condition to active service. Thus, the medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board acknowledges the Veteran's assertions that her current gynecological condition is related to active service and is manifested by painful symptoms.  The record evidence shows, however, that this condition is not related to active service or any incident of service.  The December 2011 VA examiner specifically found that the Veteran's current gynecological condition was not related to her in-service gynecological problems or otherwise related to active service.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to service connection for a gynecological condition.  In summary, the Board finds that service connection for a gynecological condition is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that her symptoms of a gynecological condition have been continuous since service.  She asserts that he continued to experience symptoms relating to a gynecological condition (menstrual bleeding, post-coital bleeding, and abdominal tenderness) after she was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a gynecological condition after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a gynecological condition since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that her disorder began in service, the service separation examination report reflects that the Veteran was examined and her gynecological system was found to be normal clinically although a history of a LEEP to treat an abnormal Pap test was noted.  Her in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including disabilities of the cervical and lumbar spine, dermatitis, and sinusitis.  Significantly, during that treatment, when she specifically complained of other problems, she never reported complaints related to a gynecological condition.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation, her previous statements made for treatment purposes, and the record evidence showing no etiological link between a gynecological condition and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a gynecological condition is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


